DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-13, 15-17 and 19-22 are pending. Claims 11, 13 and 20-22 are withdrawn. Claims 1-10, 12, 15-17 and 19 are presented for examination.

Election/Restrictions
Applicant’s election of Group I and Species 2 in the reply filed on 10/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11, 13 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "”the components of both precursor mixtures (C) and (E)".  There is insufficient antecedent basis for this limitation in the claim. Note there is no initial recitation of a precursor mixture (E). Additionally, “a precursor mixture (E)” is later introduced and it is unclear if this precursor mixture is the same as the precursor mixture (E) that is earlier recited. Therefore, claim 1 is indefinite. Claims 2-10, 12, 15-17 and 19 depend from claim 1 and are indefinite for the same reasons. For examination purposes, each recitation of precursor mixture (E) is considered to be the same.
Claim 2 recites “the plasma deposition” is PECVD. However, parent claim 1 recites multiple plasma depositions. It is unclear if “the plasma deposition” of claim 2 refers to a specific plasma deposition step in claim 1 or is intended to refer to all the plasma deposition steps. Therefore, claim 2 is indefinite. For examination purposes, if any of the plasma deposition steps in the prior art are conducted by PECVD that will be interpreted as reading upon the claim.
Claim 3 recites “the plasma deposition” occurs at a specific pressure. However, parent claim 1 recites multiple plasma depositions. It is unclear if “the plasma deposition” of claim 3 refers to a specific plasma deposition step in claim 1 or is intended to refer to all the plasma deposition steps. Therefore, claim 3 is indefinite. For examination purposes, if any of the plasma deposition steps in the prior art are conducted in the pressure range as claimed, that will be interpreted as reading upon the claim.


Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "precursor mixtures (A) to (E)".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no earlier recitation of a precursor mixture (A). Therefore, it is unclear what mixture is being referenced by “precursor mixture (A)”. Thus, claim 6 is indefinite. Claim 7 depends from claim 6 and is indefinite for the same reasons.
Claim 8 recites the limitation "precursor mixtures (A) to (E)".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no earlier recitation of a precursor mixture (A). Therefore, it is unclear what mixture is being referenced by “precursor mixture (A)”. Thus, claim 8 is indefinite. Claim 9 depends from claim 8 and is indefinite for the same reasons.
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "precursor mixture (A)".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no earlier recitation of a precursor 
Claim 16 recites the limitation "precursor mixture (A)".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no earlier recitation of a precursor mixture (A). Therefore, it is unclear what mixture is being referenced by “precursor mixture (A)”. Thus, claim 16 is indefinite. As there is no initial recitation of a precursor (A) mixture and it is unclear what mixture in the parent claim this precursor is intended to refer to this claim cannot be examined on its merits.
Claim 17 recites the limitation "precursor mixture (A)".  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no earlier recitation of a precursor mixture (A). Therefore, it is unclear what mixture is being referenced by “precursor mixture (A)”. Thus, claim 17 is indefinite. As there is no initial recitation of a precursor (A) mixture and it is unclear what mixture in the parent claim this precursor is intended to refer to this claim cannot be examined on its merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-4, 6-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coclite et al. (“Single-Chamber Deposition of Multilayer Barriers by Plasma Enhanced and Initiated Chemical Vapor Deposition of Organosilicones”) in view of Coclite et al. (“Multilayer Barrier Coatings for Organic Photovoltaics”, hereinafter Coclite2).

I.	Regarding claims 1-4 and 19, Coclite teaches a method for depositing a protective coating (abstract) comprising: depositing a first sub-layer comprising an organosilicon precursor by iCVD from a precursor mixture comprising hexavinyldisiloxane (HVDSO) (Figure 6 and Experimental Part, pages 562-563), the layer will necessarily form a moisture-barrier layer 
However, Coclite2 teaches a similar process for forming multilayer barrier coatings by alternately depositing layers by iCVD and PECVD (abstract, Introduction and Experimental sections, page 560) of a similar siloxane precursor (Experimental section, page 560). Further, Coclite2 teaches that the iCVD is also conducted by a plasma deposition process, iPECVD (Experimental section, page 560). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Coclite’s iCVD depositions by Coclite2’s plasma iCVD processes. One would have been motivated to make this 

II.	Regarding claims 6-9, it is noted that the claims do not require the presence of compounds of Formula (X) or fluorohydrocarbon compounds. The claims only further limit if those types of compounds were present in the precursor mixtures. Since, Coclite in view of Coclite2 teach all the precursor mixtures only comprising organosilicon compounds and not compounds of Formula (X) or fluorohydrocarbon compounds (see above), the further limitations of claims 6-9 are essentially moot. Thus, Coclite in view of Coclite2 also make obvious these claims.

III.	Regarding claim 10, Coclite in view of Coclite2 teach all the critical limitations of claim 1, and teaches using identical precursors in a PECVD process at identical pressures to those claimed (see above). Therefore, Coclite in view of Coclite2’s top layer will be expected to inherently have a nanohardness of at least 6 GPa as claimed.

3.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coclite in view of Coclite2 as applied to claim 1 above, and further in view of De Luca et al. (“A Study of Mechanical and Water Vapor Barrier Performances for Flexible Organic Solar Cells Protecting Coating”).

	Regarding claim 10, Coclite in view of Coclite2 teach all the limitations of claim 1, but fail to explicitly teach providing the mechanical-protective layer with a hardness of at least 6 .

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coclite in view of Coclite2 as applied to claim 4 above, and further in view of Barni et al. (“Characterization of the Chemical Kinetics in an O2/HMDSO RF Plasma for Material Processing”).

	Regarding claim 5, Coclite in view of Coclite2 teach all the limitations of claim 4, but fail to teach the precursor being HMDSO. However, Barni teaches that HMDSO can be used as a precursor for PECVD of silica like barrier films (Introduction, page 1). Therefore, it would have been obvious to one of ordinary skill in the art to substitute HMDSO for Coclite in view of Coclite2’s HVDSO. One would have been motivated to make this modification as Barni teaches that HMDSO is a conventional precursor (Introduction, page 1) and Barni teaches how the final structure of the film can be controlled using HMDSO as a precursor (Deposited Film Characterization and Conclusions sections, page 5).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coclite in view of Coclite2 as applied to claim 1 above, and further in view of Felts et al. (EP 2251455).

	Regarding claim 12, Coclite in view of Coclite2 teach all the limitations of claim 1, but fail to teach the precursor comprising a nitrogen-containing organosilicon compound. However, Felts teaches PECVD coating using an organosilicon compound for forming a barrier coating (abstract). Felts further teaches that the organosilicon compound can be a siloxane or a siloxazane (which is an organosilicon compound including nitrogen), see Felts at 0020. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a siloxazane for Coclite in view of Coclite2’s siloxane. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Felts teaches siloxane and siloxazanes as alternative precursors for PECVD for providing barrier coatings), and the predictable result of providing a barrier coating.

Conclusion
	Claims 1-13, 15-17 and 19-22 are pending. 
Claims 11, 13 and 20-22 are withdrawn. 
Claims 1-10, 12, 15-17 and 19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
December 30, 2021            Primary Examiner, Art Unit 1759